United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tyler, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward L. Daniel, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1250
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2013 appellant, through her attorney, filed a timely appeal from an April 1,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) regarding a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained any permanent impairment to her extremities as
a result of her work-related injuries, warranting a schedule award.
FACTUAL HISTORY
On November 8, 2004 appellant, then a 47-year-old rural carrier, hurt her back while
trying to unload three heavy parcels from her postal vehicle. OWCP accepted the claim for a
thoracic sprain, cervical spondylosis with myelopathy, cervical spondylosis without myelopathy,
1

5 U.S.C. §§ 8101-8193.

spinal stenosis in the cervical region and displacement of a cervical intervertebral disc without
myelopathy. Other conditions accepted by OWCP include shoulder and thoracic strains under
claim number xxxxxx188 and a dog bite to left leg under claim number xxxxxx693. Under
claim number xxxxxx693, OWCP denied a claim for a recurrence of disability and subsequent
cervical surgery in 2004. Under claim number xxxxxx570, cervical myelopathy was denied.
On May 26, 2010 appellant filed a Form CA-7 claim for a schedule award. In an
August 18, 2009 report, Dr. John W. Ellis, a Board-certified family practitioner, opined that
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) appellant had 8 percent impairment to the right upper
extremity, 8 percent impairment to the left upper extremity, 9 percent impairment to the right
lower extremity and 24 percent impairment to the left lower extremity.
In a June 19, 2010 report, an OWCP medical adviser reviewed Dr. Ellis’ August 18, 2009
report and found that it was not probative as he did not apply the July/August 2009 The Guides
Newsletter. A second opinion evaluation was recommended.
Appellant was referred to Dr. John Sklar, a Board-certified physiatrist. In a July 18, 2011
report, Dr. Sklar found that she reached maximum medical improvement on August 18, 2009.
He reviewed the history of injury and medical treatment, including diagnostic tests. Dr. Sklar
found no evidence of cervical radiculopathy on examination affecting either upper extremity. He
opined that there was no impairment to the upper extremities and no ratable impairment in the
lower extremities causally related to the accepted conditions.
In a July 27, 2011 report, Dr. Ronald Blum, an OWCP medical adviser, found Dr. Sklar’s
report probative and did not support impairment due to radiculopathy. He concurred with the
impairment findings.
By decision dated August 1, 2011, OWCP denied appellant’s claim for a schedule award.
Appellant disagreed and requested an oral hearing. By decision dated October 25, 2011,
an OWCP hearing representative set aside the August 1, 2011 decision and remanded the case
for further development. The hearing representative directed OWCP to issue an amended
statement of accepted facts which included a complete medical history and requests that
Dr. Sklar provide a supplemental opinion on whether appellant’s cervical, thoracic or lumbar
spine conditions were causally related to appellant’s work injuries of December 9, 2000, June 4,
2001 or November 8, 2004. Dr. Sklar was to also address whether appellant sustained any
permanent impairment as a result of the work injuries.
In an October 24, 2011 report, Dr. M. Stephen Wilson, an orthopedic surgeon, opined
that appellant had 9 percent right arm impairment and 23 percent left arm.
On December 5, 2011 OWCP issued an amended statement of accepted facts. It referred
appellant for another examination by Dr. Sklar. In a January 18, 2012 report, Dr. Sklar reviewed
all the new information submitted and reevaluated appellant. He stated that maximum medical
improvement was reached. On examination, appellant had a full range of motion in the upper
extremities with some limitation in the shoulders without atrophy. Dr. Sklar found no evidence

2

of radiculopathy. He found there was zero percent impairment to either the upper or lower
extremities.
In a February 17, 2012 report, Dr. Blum concurred with Dr. Sklar’s impairment rating.
OWCP determined that a conflict in medical opinion arose between Dr. Wilson and
Dr. Sklar as to the extent and nature of any impairment. It referred appellant to an impartial
medical examination with Dr. Sameer Fino, a Board-certified physiatrist, who failed to provide
OWCP with a report. OWCP then referred appellant to Dr. Mark Parker, a Board-certified
physiatrist, for an impartial medical examination.
In a July 9, 2012 report, Dr. Parker reviewed the medical record and presented findings
on examination. He noted that her primary complaint was of neck pain. Dr. Parker opined that
appellant reached maximum medical improvement on August 18, 2009 and that she had no
impairment under the sixth edition of the A.M.A., Guides of any extremity. He stated that
appellant’s physical examination was not consistent with either cervical or lumbar radiculopathy.
Appellant had two prior electrodiagnostic studies; that in 2008 showed no evidence of cervical
radiculopathy, but evidence of bilateral carpal and cubital tunnel syndromes. Dr. Parker noted
that OWCP had not accepted these conditions as employment related. While appellant presented
a May 12, 2012 report from her physical therapist which reported evidence of mild C7
radiculopathy on the left side, her physical examination did not confirm any C7 cervical
radiculopathy. Dr. Parker stated that it was his understanding that no impairment was given for
spine condition under Department of Labor rules. Therefore, he found that appellant had no
impairment due to the accepted conditions.
By decision dated July 20, 2012, OWCP denied appellant’s schedule award claim. It
accorded determinative weight to Dr. Parker’s impartial medical opinion finding that appellant
had no impairment of any extremity.
Appellant requested an oral hearing before an OWCP hearing representative, which was
held on December 14, 2012. By decision dated February 26, 2013, an OWCP hearing
representative set aside the July 20, 2012 decision as OWCP did not refer Dr. Parker’s report to
its medical adviser prior to issuing its decision. The case was remanded for an OWCP medical
adviser, who was not previously involved in the case, to review Dr. Parker’s report.
On March 11 and 21, 2013 Dr. H. Mobley, an OWCP medical adviser, reviewed the
statement of accepted facts and Dr. Parker’s July 9, 2012 report. He noted that Dr. Parker
reported degenerative cervical, thoracic and lumbar spine disease, cervical fusion, carpal and
cubital tunnel surgical releases, cervical and lumbar pains and numbness in hands and feet. An
electromylogram and nerve conduction study suggested a mild left C7 radiculopathy but no
evidence of radiculopathy on physical examination, decreased spine range of motion, equal deep
tendon reflexes, muscle testing limited by pain, no muscle atrophy and diminished sensation to
pinprick in a spotty nondermatomal distribution in all four extremities. The medical adviser
stated that maximum medical improvement was July 9, 2012. He agreed with Dr. Parker’s zero
percent impairment rating under the sixth edition of the A.M.A., Guides and the
July/August 2009 The Guides Newsletter.

3

By decision dated April 1, 2013, OWCP denied appellant’s claim for a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.5
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.6 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.7
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter Rating Spinal Nerve Extremity Impairment using the sixth edition (July/August 2009)
is to be applied.8
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
2

Id. at § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

6

Pamela J. Darling, 49 ECAB 286 (1998).

7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.

4

(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).9
adjustment formula is (GMFH - CDX) + (GMCS - CDX).10

The net

When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA, which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employing establishment, the Secretary shall appoint a third physician
who shall make an examination and resolve the conflict of medical evidence.11 This is called a
referee examination and OWCP will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
adviser providing rationale for the percentage of impairment specified.13
ANALYSIS
OWCP accepted the conditions of thoracic sprain, cervical spondylosis with myelopathy,
cervical spondylosis without myelopathy, spinal stenosis in cervical region and displacement of
cervical intervertebral disc without myelopathy. Appellant requested a schedule award. Due to a
conflict between Dr. Wilson, appellant’s attending physician, and Dr. Sklar, an OWCP referral
physician, regarding permanent impairment, OWCP referred appellant to Dr. Fino for an
impartial medical opinion, to resolve the conflict in medical opinion, pursuant to 5 U.S.C.
§ 8123(a). However OWCP never received a report from Dr. Fino. Thus, it properly sent
appellant to Dr. Parker to resolve the conflict in medical opinion regarding permanent
impairment.14
In his July 9, 2012 report, Dr. Parker reviewed the medical record along with a statement
of accepted facts and presented examination findings. He opined that appellant reached
maximum medical improvement on August 18, 2009. Further, Dr. Parker opined that appellant
had no impairment under the sixth edition of the A.M.A., Guides for any of the extremities. He
9

A.M.A., Guides 533.

10

Id. at 521.

11

5 U.S.C. § 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

12

R.C., 58 ECAB 238 (2006).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
14

In situations where OWCP secures an opinion from an impartial medical specialist for the purpose of resolving
a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration, it has the
responsibility to secure a supplemental report from the specialist for the purpose of correcting the defect in the
original opinion. If the specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case
should be referred to another appropriate impartial medical specialist. See Guiseppe Aversa, 55 ECAB 164 (2003).

5

explained that appellant’s physical examination was not consistent with either cervical or lumbar
radiculopathy. Dr. Parker reviewed electrodiagnostic testing and noted the studies showed no
evidence of cervical radiculopathy, but showed evidence of bilateral carpal and cubital tunnel
syndromes, which were not accepted conditions. He also noted that, while there was reported
evidence of mild C7 radiculopathy on the left side, appellant’s physical examination did not
confirm impairment from a C7 cervical radiculopathy. Dr. Parker opined that appellant had zero
percent impairment for the extremities due to the accepted conditions. An OWCP medical
adviser reviewed Dr. Parker’s report and determined that the A.M.A., Guides and The Guides
Newsletter July/August 2009 were appropriately applied in the determination that there was no
impairment to any of the extremities.
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.15 The Board finds that Dr. Parker, the
impartial medical examiner, properly applied the A.M.A., Guides to the findings on physical
examination and diagnostic testing, which he found did not support cervical or lumbar
radiculopathy. He also stated that his examination did not confirm that appellant had C7 cervical
radiculopathy. Dr. Parker’s report was sufficiently detailed and well reasoned to resolve the
conflict of medical opinion. He found that appellant had no permanent impairment for schedule
award purposes. The medical adviser applied Dr. Parker’s findings of no cervical or lumbar
radiculopathy to the A.M.A., Guides and The Guides Newsletter July/August 2009 and found it
also supported no permanent impairment for schedule award purposes. The Board finds that
Dr. Parker’s report is entitled to the special weight of the medical evidence, afforded an impartial
medical examiner, with regard to appellant’s employment-related permanent impairment.
On appeal and before OWCP, appellant’s counsel argued that Dr. Parker did not use The
Guides Newsletter July/August 2009 in arriving at his conclusion and was not aware that a
schedule award for impairment to the extremities could be paid under FECA. Dr. Parker based
his opinion that there was no impairment in any of the extremities on his examination findings
which failed to support cervical or lumbar radiculopathy. Accordingly, appellant’s argument has
no merit. For reasons stated above, the Board finds that the weight of the medical evidence does
not establish any entitlement to a schedule award. There is no other medical evidence of record
addressing the extent of appellant’s permanent impairment under the sixth edition of the A.M.A.,
Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that she has a ratable impairment of
the extremities causally related to her work injuries.
15

Anna M. Delaney, 53 ECAB 384 (2002); Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

